Case 3:19-cv-01120-JAH-MSB Document 58 Filed 08/07/20 PageID.894 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 ISMAEL ROMO, JR.,                            Case No. 19cv1120-JAH (MSB)
 12                      Plaintiff,
                                                 ORDER GRANTING SIXTH JOINT
 13        v.                                    MOTION TO AMEND
                                                 SCHEDULING ORDER
 14 COSTCO WHOLESALE                             [ECF NO. 57]
      CORPORATION, et al.,
 15
                         Defendants.
 16
 17
 18        The parties filed a “Sixth Joint Motion to Amend Scheduling Order” on August
 19 7, 2020. (ECF No. 57.) The Parties explain that they have sought records from the
 20 Social Security Administration (“SSA”) since late 2019, but the records produced
 21 omitted certain records and the Parties are still seeking them from the SSA. They also
 22 explain that Plaintiff is still awaiting records relating to his 401k plan. In addition,
 23 one of Defendant’s rebuttal experts, Daniel Einhorn, M.D., requested a one-week
 24 extension of time within which to complete his rebuttal report, as he has undergone
 25 an emergency medical procedure, which affected his vision. Noting their diligence
 26 and considering the need for additional time to complete fact discovery, prepare and
 27 serve rebuttal designations and reports, and complete expert discovery, the Parties
 28 jointly request to continue the fact discovery deadline by three weeks and the

                                               -1-             Case No. 19cv1120-JAH (MSB)
           ORDER GRANTING SIXTH JOINT MOTION TO AMEND SCHEDULING ORDER
Case 3:19-cv-01120-JAH-MSB Document 58 Filed 08/07/20 PageID.895 Page 2 of 2




  1 upcoming expert discovery deadlines by one week. Based on the foregoing, the Court
  2 finds good cause and GRANTS the Joint Motion as follows:
  3       1.     The deadline for fact discovery is extended from August 7, 2020 to
  4 August 21, 2020, solely for purposes of allowing the production of additional SSA
  5 records and Plaintiff’s 401k information.
  6       2.     The deadline for Defendant to serve Dr. Einhorn’s rebuttal expert report
  7 is extended from August 10, 2020 to August 17, 2020.
  8        IT IS SO ORDERED.
  9 Dated: August 7, 2020
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                -2-           Case No. 19cv1120-JAH (MSB)
          ORDER GRANTING SIXTH JOINT MOTION TO AMEND SCHEDULING ORDER
